Northwest Bancorporation, Inc. Twenty-second Annual Meeting of Shareholders May 16, 2011 Safe Harbor Statement In the course of our presentation, we may discuss matters that are deemed to be forward-looking statements, which are intended to be covered by the safe harbor for "forward-looking statements" provided by the Private Securities Litigation Reform Act of 1995 (the "Reform Act")(1). Forward- looking statements, including those relating to our position and strategy as well as future financial performance, involve substantial risks and uncertainties, many of which are difficult to predict and are generally beyond our control and actual results may differ from management's view and our projected financial results. We assume no obligation to update any forward-looking statements (including any projections) to reflect any changes or events occurring after the date hereof. Additional information about risks of the Company achieving results suggested by any forward- looking statements may be found in the Company's 10-K, 10-Q and other SEC filings, including under the headings "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." (1) The Reform Act defines the term "forward-looking statements" to include: statements of management plans and objectives, statements regarding the future economic performance, and projections of revenues and other financial data, among others. The Reform Act precludes liability for oral or written forward-looking statements if the statement is identified as such and accompanied by "meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those made in the forward-looking statements." quotemedia.com 1 Year Price - NBCT May 9, 2011 Northwest
